Citation Nr: 0406212	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for stroke as a 
secondary to hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from August 1959 to October 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  


REMAND

The lay evidence of record reflects that the veteran's blood 
pressure was elevated at the time of his discharge from 
service in October 1962.  In March 2002, the RO requested the 
veteran's service medical records (SMRs) from the National 
Personnel Records Center (NPRC).  The NPRC responded in 
October 2002 that they were unable to locate the veteran's 
records.  When the veteran filed his claim for service 
connection in November 2002, he indicated that he had been 
treated at the VA hospital in Boise, Idaho, in 1999 and 2001.  
These documents are also not of record.  

In cases where the veteran's SMRs are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991). The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
It is the Board's conclusion that another attempt should be 
made to locate the veteran's SMRs and that the VA clinical 
records should be obtained and added to the file.  

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following.  

1.  The RO should again contact the NPRC 
and any other appropriate agencies, to 
include the Department of the Navy, 
obtain any service records associated 
with the veteran's period of service from 
August 1959 to October 1962, to 
specifically include but not limited to 
SMRs, service personnel records, the 
Surgeon General's records, morning 
reports, and day reports, etc.  These 
records should be sought from any and all 
possible sources.  

2.  After obtaining any necessary 
authorization or medical releases, the 
Veterans Benefits Administration Appeals 
Management Center) (VBA AMC) should 
request and associate with the claims 
file legible copies of the veteran's 
complete VA treatment reports from the 
Boise, Idaho, VA medical facility and any 
other sources identified whose records 
have not previously been secured.  The 
VBA AMC should secure any other 
outstanding VA treatment records 
identified.

After the above development, the RO should readjudicate the 
claims on appeal, with application of all appropriate laws 
and regulations and consideration of any additional 
information obtained.  If any decision with respect to the 
claims on appeal remains adverse to the veteran, he and his 
representative should be furnished an SSOC (supplemental 
statement of the case) and afforded a reasonable period of 
time within which to respond thereto.  The SSOC must consider 
all evidence received since the issuance of the April 2003 
SOC (statement of the case) and include citation to 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002) 
and 38 C.F.R. § 3.102 (2003).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




